Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Claims 1-13 and 16 of M. Bagui et al., US 16/071,187 (Jul. 19, 2018) are pending, have been examined on the merits, and stand rejected.  

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejection of claims 1-13 and 16 under AIA  35 U.S.C. 103 as being unpatentable over B. Mahuya et al., WO 2014/170913 (2014) (“Mahuya”) in view of A. Davis et al., 357 Inorganica Chimica Acta,3493-3502 (2004) (“Davis”) is maintained for the reasons given in the previous Office action.


Summary of the § 103 Rejection

As set forth in the previous Office action, Mahuya Example 1 meets each limitation of instant claims 1-13 except that neither Mahuya Example 1 nor Mahuya’s specification disclose the “halogenated medium” and temperature range of “20 °C to 40 °C” for metal salt complexation recited in claim 1, step c as follows: 

instant claim 1 step c

(c) mixing the Schiff base imine ligand of Formula-III and a halogenated fluid medium while stirring to obtain a mixture, followed by addition of a transition metal halide to the mixture maintained at a temperature in the range of 20 °C to 40 °C, and stirring the resultant mixture to obtain a second product mixture;


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Rather, as shown below, Mahuya employs diethyl ether as the medium (in a lithiation reaction with n-butyl lithium). 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Davis teaches that condensation of the salcyen ligands 1–3 with TiCl4 in CH2Cl2 solution afforded the red [(R; R)- salcyen]TiCl2 complexes 4–6 in excellent yields; for example, 


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


As set forth in the previous Office action, respecting instant claims 1-13, one of ordinary skill in the art would be motivated to substitute the conditions of Davis (TiCl4/CH2Cl2) in Mahuya’s conversion of Schiff base Imine ligand (C) to Mahuya’s procatalyst (A), as follows, with a reasonable likelihood of success, thereby meeting each and every claim limitation of instant claims 1-13.  Davis does not report the specific yield for compound 4, but references Y. Belkon et al., 121 Journal of the American Chemical Society, 3968-3973 (1999) (“Belkon”), which reference reports a 19% yield for compound 4.  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale




Applicant’s Argument

Applicant argues that Davis teaches that the imine group is attached to adjacent carbon atoms of aliphatic cyclohexane moiety wherein delocalized pi electrons are absent and is leading to a 5- membered complex after chelation with Ti. Applicant states that on the contrary, in the claimed process, imine groups are connected to the aromatic ring, not to adjacent carbon atoms of the aromatic ring, leading to a 6-membered complex after chelation with Ti. Thus, Applicant concludes that the electronic and steric configuration, which are two major factors to determine any catalyst's productivity or performance, are very different in both the complexes.  Further along in the Reply, Applicant similarly argues that the objective of Davis is to provide a salen based ligand complex catalyst for the stereo selective phosphor-aldol reaction. However, an objective of the present application is to provide a transition metal-Schiff base imine ligand complex for producing a disentangled ultra- high molecular weight polyethylene (DUHMWPE). Therefore, one of ordinary skill in the art intending to produce a transition metal Schiff base imine ligand complex would not refer to Davis for guidance. 

These arguments are not considered persuasive for the following reasons. Davis is not cited for the teaching of compound 4.  Rather Davis is cited for the synthetic procedure to prepare compound 4, which when applied by one of ordinary skill in the art to Mahuya compound (C), is reasonably expected to provide Mahuya compound (A)  Mahuya compound (A) is the same catalyst complex as instantly claimed, therefore is expected to provide the same productivity or performance.  

Applicant still further argues that the standard practice of complexation of any phenoxy imine type ligand follows deprotonation of hydroxyl group of the ligand by n-butyl lithium followed by chelation of the deprotonated ligand with metal halide like titanium 4) as described in Mahuya. Thus, all the imine type ligands may not respond to the direct chelation process where no n-butyl lithium has been used prior to the chelation step. Even if they respond, the purity of the metal ligand complexes may be very low leading to non-feasibility of the overall process.  

This argument is not considered persuasive for the following reasons.  Applicant provides no evidence to support the above assertion.  The arguments of counsel cannot take the place of evidence in the record.  MPEP § 2145(I).  This argument is also not considered persuasive because the standard for § 103 is not “may be” or “may not”.  Application of chemical processes to different reactant/reagents will always be accompanied by some degree of uncertainty.  Rather the standard for § 103 applied in the instant case is whether one of ordinary skill in the art has a reasonable likelihood of success.  Further, while Davis reactant 1 differs from Mahuya reactant (C) in that Davis 1 comprises a cyclohexyl ring (which as noted by Applicant) lacks the pi electrons of the Mahuya compound (C) phenyl ring, one of skill in the art is still motivated to apply the reaction process of Davis to Mahuya compound (C) because the metal halide complexes with the imine and hydroxy ligands.  The arrangement of imine and hydroxyl ligands are structurally similar in Davis 1 and Mahuya (C) providing one of ordinary skill in the art with a reasonably likelihood of success.  MPEP § 2144.09.  

Applicant further argues that claimed process reveals a phenoxy imine based ligand, which is very different from the ligand disclosed in Davis, and which very efficiently undergoes direct chelation with the metal halide resulting in a highly pure metal ligand complex. Applicant notes that the yield of salcyen ligand complex (having R1=H, and R2 = tBu) obtained in Davis is only 19%, which is significantly lower than the yield 97 % of the Titanium-Schiff base imine ligand complex obtained in Example 1 of the present application.  

This argument is not considered persuasive for the following reasons.  Davis does not teach any percent yield for compound 4, let alone a 19% yield.  See Davis at page 3500, col. 2, “3.2.2. [(R,R)-salcyen-Rn]TiCl2. R=tBu, n = 2 (4)” (reporting no percent yield).  

Subsequent condensation of the salcyen ligands 1–3 with TiCl4 in CH2Cl2 solution afforded the red [(R; R)- salcyen]TiCl2 complexes 4–6 in excellent yields [10].  

Davis at page 3494, col. 1.  Although Belkon does in fact report a 19% yield for Davis compound 4, the Belkon procedure differs from the Davis procedure (per above, Davis reports “excellent yield”) in that the Davis reaction is conducted for 4 hours, whereas the Belkon procedure is conducted for only 2 hours, and Davis “extracted via soxhlet into toluene from solvent from which the title compound crystallised as red crystals”, whereas Belkon does not perform this step, and the Davis product was crystallized from toluene, whereas Belkon crystallizes from chloroform.  Thus, the Davis procedure is a modification of the Belkon procedure.  This is alluded to by Davis per the following statement by Davis “[t]he following procedure is again representative and a modification of previously published method [10].”  Davis at page 3502, col. 1 (although this quote by Davis refers to the synthesis of different compounds, i.e., compounds 7 and 8).  Note as well that other similar compounds prepared by Belkon were obtained in excellent yields (i.e., compounds 2d-2g).  Belkon at page 3973, co. 1.  Thus, Belkon’s 19% yield for compound 2b appears to be an outlier.  In summary, one of ordinary skill in the art would understand that the Davis procedure (which is a modification of the Belkon procedure) affords compound 4 in “excellent yield” as specifically taught by Davis. 

Applicant further argues that the present application clearly describes procedures to purify such type of metal ligand complex obtained from the direct chelation step, whereas Davis is completely silent about it.  This argument is not considered persuasive because Davis clearly teaches purification of compound 4.  See Davis at page 3500, col. 1 “to afford a red precipitate that was extracted via soxhlet into toluene from solvent from which the title compound crystallised as red crystals”.  This argument is further not considered 

Claim Rejections - 35 USC § 102 (AIA )

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

B. Mahuya et al., WO 2014/170913 (2014) (“Mahuya”)

Rejection of claim 16 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by B. Mahuya et al., WO 2014/170913 (2014) (“Mahuya”) is maintained for the reasons given in the previous Office action.  

Applicant argues that Claim 16 calls for a method of producing a disentangled ultra-high molecular weight polyethylene having the following properties: heat ([Symbol font/0x44]H) of melting in the range of 180 J/g to 245 J/g; and stretchability on softening. Mahuya does not disclose either of the aforementioned properties of a disentangled ultra-high molecular weight polyethylene. Therefore, claim 16 is not anticipated by Mahuya.  

This argument is not considered persuasive for the following reasons.  As discussed in the previous Office action, respecting instant claim 16, Mahuya teaches that a series of ethylene polymerization reactions using procatalyst A (to provide dis-entangles ultrahigh molecular weight polyethylene) were carried out in a 1 L Buchi Polyclave Glass Reactor using 500 mL of the polymerization medium admixed with PMAO as co-catalyst; followed by addition of catalyst and ethylene at ambient temperature (26-28 °C) and with agitation at ~ 500 rpm.  Mahuya at page 25 (data Table 2).  Mahuya teaches product molecular weights ranging from 3.5 to 7.1 million grams per mole, specific reaction pressures ranging from 2.5 to 20.7 bar, and specific times ranging from 60 to 180 minutes.  Mahuya 

low bulk density ranging from 0.05-0.1 g/cc;
enhanced crystallinity (95 - 99%) as seen from XRD; 
a fibrous and porous morphology;
ability to stretch below melt temperature and fibrous/ porous morphology); and
as discussed above, specific molecular weights ranging from 3.5 to 7.1 million grams per mole.

Note that the claim 16 product-by-process limitation of “the transition metal Schiff base imine ligand complex prepared according to the process of claim 1” is considered met by Mahuya procatalyst A.  If the product in a product-by-process claim is the same as a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP § 2113; In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  In the instant case Mahuya’s procatalyst A is the same catalyst as produced according to instant claim 1 (as recited in instant claim 16).  

As such, Mahuya discloses each and every limitation of instant claim 16 except that Mahuya does not specifically teach the claim 16 limitation of “heat ([Symbol font/0x44]H) of melting in the range of 180 J/g to 245 J/g”.  However, this limitation is considered inherently met by Mahuya because Mahuya teaches the same process as instantly claimed using the same catalyst as instantly claimed to produce the same product as instantly claimed.  Pursuant to MPEP § 2112 (III): (1) where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103; (2) this same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic; and (3) therefore, a 35 U.S.C. 102 rejection is appropriate for these types of claims as well as for composition claims.  MPEP § 2112 (III).  



Non-Statutory Double Patenting

The discussion of the judicial basis underlying non-statutory double patenting not included in this action can be found in a prior Office action.

M. Bagui et al., US 9,611,345 (2017) (US 14/785,306)

Rejection of instant claims 1-13 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,611,345 (the “‘345 patent”) in view of B. Mahuya et al., WO 2014/170913 (2014) (“Mahuya”) alone and/or Mahuya in combination with A. Davis et al., 357 Inorganica Chimica Acta,3493-3502 (2004) (“Davis”) is maintained for the reasons given in the previous Office action.  .  

Applicant’s Argument

Applicant argues the same rational discussed above regarding Mahuya and Davis.  As such, Applicant’s argument is not considered persuasive for the same reasons discussed above.  


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622